Citation Nr: 0806347	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently 30 percent disabling. 

2.	Entitlement to an increased evaluation for chronic 
lumbosacral strain with degenerative disc disease at L5-S1 
and bilateral sacroiliac arthralgia, currently 40 percent 
disabling. 

3.	Entitlement to an increased evaluation for residuals of 
laparotomy due to bowel injury, currently 10 percent 
disabling. 

4.	Entitlement to total disability based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	PTSD is manifested by occasional intermittent eye contact, 
fair mood, occasional flat and restricted affect, fair 
insight and judgment, severe depression, connected, coherent 
and relevant thought process, a short period of suicidal 
ideation, short term memory deficits, disturbed sleep, 
nightmares, flashbacks, episodes of anger, irritability, 
frustration, avoidance and arousal symptoms, anger, lack of 
trust, isolation, anxiety, difficulty concentrating, lack of 
motivation, sense of hopelessness and helplessness, 
intolerant of stress, an increased startle response, and 
occasional panic attacks; but no delusions, hallucinations, 
illogical or incoherent speech or homicidal ideation.  

3.	The veteran's back disability is manifested by limitation 
of motion with pain, without objective evidence of ankylosis 
or incapacitating episodes of at least 6 weeks during a 
12 month period.  

4.	The veteran is currently service connected for PTSD rated 
as 50 percent disabling; chronic lumbosacral strain, rated as 
40 percent disabling; and residuals of laparotomy, rated 10 
percent disabling.  

5.	The veteran has a combined disability rating of 70 
percent.

6.	The veteran's service-connected disabilities do not render 
the veteran unable to secure or follow substantially gainful 
employment.


CONCLUSIONS OF LAW

1.	The criteria for a 50 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2007). 

2.	The criteria for a rating in excess of 40 percent for 
chronic lumbosacral strain with degenerative disc disease at 
L5-S1 and bilateral sacroiliac arthralgia have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293-5292 (2003), General Rating Formula for Diseases 
and Injuries of the Spine (2007).

3.	The criteria for a rating in excess of 10 percent for 
residuals of a laparotomy due to bowel injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Codes 7339, 7800-7805 (2007)

4.	The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical records, VA 
medical records, and Social Security Administration (SSA) 
records.  The appellant was afforded VA medical examinations 
in July 2003 and January 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

INCREASED RATING

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).



PTSD

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 30% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the veteran is entitled to an increased 
rating for service-connected PTSD.  The VA medical records 
show that the veteran had consistent symptoms of PTSD since 
November 2002.  

According to the VA treatment notes and VA Compensation and 
Pension Examinations, the veteran was appropriately dressed, 
usually adequately groomed and cooperative.  He was alert and 
oriented.  He had good eye contact at times and intermittent 
eye contact at times.  His mood was fair.  His affect was 
pleasant and appropriate, but also flat and restricted at 
times.  There were no delusions or hallucinations.  His 
speech was logical and coherent.  His insight was fair and 
his judgment was fair.  He had severe depression.  He did not 
have homicidal thinking.  The veteran's thought process was 
connected, coherent and relevant.  The veteran's first 
marriage lasted 31 years until his wife passed away and the 
second marriage lasted over 8 years.  The GAF scores ranged 
from 41-55.  

The records also show that the veteran had a period of 
suicidal ideation.  In December 2004, the veteran was very 
suicidal when he was hospitalized for health issues.  In 
March 2005, however, he was no longer suicidal.  The veteran 
reported short term memory deficits, but his long term memory 
was intact.  He had disturbed sleep, nightmares ranging from 
1 to 4 times per week, and flashbacks.  He experienced 
episodes of anger and irritability.   He had frustration and 
experienced avoidance and arousal symptoms.  The veteran also 
had episodes of anger and lack of trust in others.  He 
preferred to be alone and isolated.  He also had anxiety.  
The veteran had difficulty concentrating and was unmotivated.  
He had a sense of hopelessness and helplessness.  The veteran 
also was intolerant of stress and had an increased startle 
response.  The veteran also reported panic and anxiety 
attacks in December 2002, but there was no indication how 
frequent they occurred.  The veteran's anxiety and intrusive 
thoughts were triggered by loud noise, television and news 
stories.  

Based on the medical evidence of record, the Board finds that 
a 50 percent rating is appropriate.  Resolving all doubt in 
favor of the veteran, there was evidence of flattened affect, 
panic attacks, impaired short-term memory, disturbances of 
motivation and mood.  The veteran experienced a period of 
suicidal ideation and severe anxiety.  There were also daily 
thoughts about his service experiences and frequent 
nightmares.  The Board concludes that the evidence is 
sufficient to warrant a 50 percent rating.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

Spine

The veteran is currently assigned a 40 percent evaluation for 
chronic lumbosacral strain with degenerative disc disease at 
L5-S1 and bilateral sacroiliac arthralgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, formerly Diagnostic Code 5293-
5292.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran filed his claim for an increased evaluation in 
November 2002.  The Board observes that effective September 
26, 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

The RO considered all the regulation changes in adjudicating 
the veteran's claim.  The April 2005 statement of the case 
considered the old and new criteria for evaluating disc 
disease and general diseases of the lumbar spine.  The old 
and new rating criteria were also provided to the veteran and 
his representative in this document.  Therefore, there is no 
prejudice to the veteran by this Board decision considering 
the regulation changes in adjudicating his increased rating 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. §  4.6 (2007).  The Board 
notes that the highest evaluation under this code is 40 
percent.  Since the veteran's spine disability is already 
evaluated at 40 percent, the veteran cannot be afforded a 
higher evaluation under this code and therefore, Board will 
not be addressing the veteran's claim under this code.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.  The Board notes, however, 
that the highest evaluation under this code is 40 percent.  
Since the veteran's spine disability cannot be rated higher 
than 40 percent under this code, the Board will not be 
addressing the veteran's claim under this code.  

Effective from September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, a 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the spine is fixed in flexion or extension".  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, and 
they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  The Board has 
reviewed all the medical evidence of record associated with 
the claims file and concludes that it does not show 
unfavorable ankylosis of the veteran's spine.  As such, the 
veteran is not entitled to an increased (50 or 100 percent) 
evaluation under this code.  

Regarding degenerative disc disease, under the provisions of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The September 2002 intervertebral disc syndrome changes which 
were incorporated into the September 2003 amendments 
stipulate that intervertebral disc syndrome (preoperatively 
or postoperatively) will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. 

The Board has reviewed all the medical evidence of record 
associated with the claims file, including all the treatment 
records, progress notes, and the VA Compensation and Pension 
Examinations.  The Board concludes that the veteran is not 
entitled to a 60 percent rating under the former or revised 
code, because the evidence does not show that bed rest was 
prescribed by a physician for at least 6 weeks in the past 
year.  There is no indication that a physician prescribed bed 
rest for a total duration of at least 6 weeks during any 
12 month period.  Therefore, the Board finds that the 
evidence does not demonstrate that the veteran experienced 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months or any 12 month period.  

Finally, under the revised provisions of Diagnostic 
Code 5293, as previously stated, the orthopedic 
manifestations were contemplated in the schedular evaluation 
of 40 percent and the neurologic manifestations attributed to 
the veteran's service connected lumbar spine disability do 
not warrant a higher rating under his code.  

The Board is sympathetic to the veteran's disability.  
Unfortunately, the Board must rely on the competent evidence 
of record and may not make its own independent medical 
determinations regarding the symptomatology associated with 
the veteran's service-connected spine disability.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  In the present case, 
the only competent evidence of record suggests that there 
were no incapacitating episodes as defined by the regulation 
and there was no ankylosis of the spine.  In rating the 
veteran's disability, the Board has considered the 
applicability of the benefit of the doubt rule.  However, a 
preponderance of the evidence is against assignment of a 
rating higher than 40 percent.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Also considering the veteran's complaints of pain and 
functional loss, the Board acknowledges the objective 
evidence of pain, including becoming unbalanced during 
examination, difficulty ambulating and walking, and loss of 
range of motion.  The veteran, however, is already receiving 
the maximum rating for loss of range of motion under both the 
new and old rating criteria for his spine disability.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 40 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

Residuals of Laparotomy

The veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7339 for residuals 
of a laparotomy.  Under this code, a 20 percent rating is 
warranted for a small, postoperative ventral hernia that is 
not well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of abdominal wall and indication for a supporting belt.  A 40 
percent rating is assigned for a large, postoperative ventral 
hernia that is not well supported by a belt under ordinary 
circumstances.  Finally, a 100 percent rating is assigned for 
a massive, postoperative ventral hernia that is persistent, 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.

In a May 2001 VA Compensation and Pension Examination, the 
veteran had a small scar secondary to small bowel repair with 
a 2 centimeter umbilical hernia.  The scar was asymptomatic 
and there was no breakdown of the skin and no elevation or 
loss of underlying tissue.  

In a VA Compensation and Pension Examination dated in January 
2005, the veteran has a residual scar of 16 centimeters in 
length midline.  It was well healed and there was no 
breakdown of the skin.  It was nontender and no sign of 
infection and no underlying tissue loss.  There was no 
adherence to the under tissue and the scar was superficial.  

The VA treatment records dated in November 2005 show that the 
veteran had an umbilical hernia upon palpation of the 
abdominal wall.  There were no signs of strangulation and it 
was reducible upon application of pressure.  There was no 
evidence of any inguinal hernia bilaterally.  

Regarding the hernia, the Board finds that an increased 
evaluation is not warranted.  The medical evidence does not 
show that the hernia was large or massive.  There was no 
evidence that the veteran had a weakened abdominal wall or 
that his postoperative ventral hernia was not well supported 
by a belt under ordinary conditions.  As such an increased 
evaluation is not warranted under this code.  

Other diagnostic codes, which may be applicable in the 
present case, are 38 C.F.R. § 4.118, Diagnostic Codes §§ 
7801-7805, the rating schedule for scars.  Under Diagnostic 
Code 7801, for scars other than head, face, or neck, that are 
deep or that cause limited motion, a 10 percent disability 
rating is for assignment for an area or areas exceeding 6 
square inches.  A 20 percent rating is assigned for an area 
or areas exceeding 12 square inches.  A 30 percent rating is 
warranted for an area or areas exceeding 72 square inches, 
and a 40 percent rating is assigned for an area or areas 
exceeding 144 square inches.  Diagnostic Code 7802 provides a 
10 percent disability rating for scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion and have an area or areas of 144 square inches 
or greater.  Diagnostic Code 7803 assigns a 10 percent 
disability rating for unstable, superficial scars.  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  

The Board finds that his scar is not deep, as it does not 
affect the underlying tissue.  Additionally, it does not 
cause limitation of motion.  The scar also does not cover an 
area greater than 6 square inches.  The veteran's scar was 
superficial and well healed.  Therefore, an increased 
evaluation is not warranted for the veteran's scar based on 
the medical evidence of record.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2007).   (The 
veteran's disabilities are not the result of a common 
etiology. 38 C.F.R. § 4.16(a)(2))  Veterans unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2007).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321 (2007).

In this case, the service connected disabilities include 
PTSD, rated as 50 percent disabling; chronic lumbosacral 
strain, rated as 40 percent disabling; and residuals of 
laparotomy, rated 10 percent disabling.  The service 
connected disabilities combine to a rating of 70 percent.  
Thus, the veteran's service-connected disabilities meet the 
percentage criteria for a TDIU because the veteran has two or 
more service-connected disabilities with one disability rated 
at 40 percent or higher and a combined rating of 70 percent 
or higher.  38 C.F.R. § 4.16(a) (2007).  

Nevertheless, the Board must also determine whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The evidence of record, however, does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  There 
is evidence in the medical records and in the SSA records 
that show that the veteran is totally disabled due to chronic 
obstructive pulmonary disorder.  There are extensive 
treatment records for this condition.  The only disability 
included in the SSA records as a basis for granting benefits 
is chronic pulmonary insufficiency.  The evidence shows that 
the veteran is unemployable due to, chronic pulmonary 
insufficiency, a non-service connected disability.  There is 
also no evidence showing that the veteran stopped working due 
to a service connected disability.  

In a July 2001 vocational opinion, a disability program 
specialist opined that the veteran had the functional 
capacity to return to relevant past work, as it is usually 
performed.  The Board notes that the veteran was service 
connected for his back disability and rated as 40 percent 
disabling at the time of the vocational opinion.  Considering 
this opinion, the VA medical records, and the SSA records, 
that Board finds that the evidence of record is insufficient 
to show that the veteran is unable to secure or maintain 
substantially gainful employment solely due to his service-
connected disabilities.  Therefore, the veteran's claim for 
entitlement to a TDIU is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  See Gilbert v. Derwinski, 
supra.  


ORDER

A 50 percent evaluation for service-connected PTSD is 
granted.  

An evaluation greater than 40 percent for chronic 
lumbosacral strain with degenerative disc disease at L5-S1 
and bilateral sacroiliac arthralgia is denied.  

An evaluation greater than 10 percent for residuals of 
laparotomy due to bowel injury is denied.  

Entitlement to TDIU is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


